                                                                                         FILED
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                            DEC 1 0 2020
                                    EASTERN DIVISION                                U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS
 UNITED STATES OF AMERICA,                         )
                                                   )
                     Plaintiff,                    )
                                                   )         4:20CR00773 SEP/JMB
 v.                                                ) No.
                                                   )
 CINQUE BRANDON,                                   )
                                                   )
                   Defendant.                      )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and John T. Bird, Assistant United

States Attorneys for said District, and moves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

§3141, et seq.

      As and for its grounds, the United States of America states as follows:

1.     Defendant is charged with offenses for which a maximum term of imprisonment of ten

years or more is prescribed in the Controlled Substances Act (Title 21, United States Code,

 Section 801, et seq.), or chapter 705 of Title 46 (Maritime Drug Law Enforcement), specifically

 possession with intent to distribute a controlled substance, namely, cocaine base (crack) and

 methamphetamine. Additl.onally, Defendant is also charged with possession of a firearm- in

 furtherance of a drug trafficking crime.

2.     Accordingly, a rebuttable presumption arises pursuant to Title 18, United States Code,

 Section 3142(e)(3) that there are no conditions or col)1bination of conditions which will

 reasonably assure the appearance of the defendant as required, and the safety of any other person
                                                                            ('
 and the community.

3.            According to St. Louis Metropolitan Police Department Complaint Number 20-04 7881, on

 October 21, 2020 at approximately 2:15 PM, officers observed a Kia Optima being driven by the

 Defendant. The officers recognized the Defendant from an on-going Assault 1st investigation ·

 which occurred on October 14, 2020 under CN 20-046772.                 The officers knew the Defendant

 was wanted for Assault 1st and Unlawful Possession of a Firearm. The officers followed the

 Defendant in the Kia Optima.           Defendant pulled into the driveway of 8743 Annetta and quickly
          \
 exited the vehicle. Defendant was taken into custody. The officers observed a bag of suspected

 narcotics on the driver's side floorboard. A further search of the vehicle revealed a loaded Kahr

 Arms make, 9mm caliber, semi-automatic pistol in the center console. The suspected narcotics

 were later confirmed to be approximately 18.13 grams of methamphetamine and .27 grams of

 cocaine base.

4.            Defendant has a significant criminal history that includes the following felony convictions:

 Assault 1st degree (2 counts) and Armed Criminal Action (2 counts), Possession of a Controlled

 Substance-Cocaine Base (crack) and Resisting Arrest, and Possession of a Firearm in Furtherance

 of a Drug Trafficking Crime.           Defendant was on federal supervised release in Cause Number

 4:15 CR 255 HEA at the time of the offense.

              WHEREFORE, the United States requests this Court to order Defendant detained prior to

     trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

 _appearance.

                                                            Respectfully submitted,

                                                            JEFFREY B. JENSEN
                                                            United States Attorney

                                                           Isl John T. Bird
                                                           JOHN T. BIRD,-#37802(MO)
                                                           Assistant United States Attorney
